UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-8158


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES STEVEN LESANE,

                Defendant - Appellant.



                            No. 13-7114


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMES STEVEN LESANE,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:08-cr-00185-REP-1; 3:10-cv-00109-REP)


Submitted:   September 12, 2013           Decided:   October 9, 2013


Before WILKINSON and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
No. 12-8158 dismissed in part; affirmed in part; No. 13-7114
dismissed by unpublished per curiam opinion.


James Steven Lesane, Appellant Pro Se. Elizabeth Wu, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In     Case    No.    12-8158,          James    Steven    Lesane       seeks        to

appeal     the     district       court’s       order       denying        relief     on        his

28 U.S.C.A. § 2255 (West Supp. 2013) motion, and, in Case No.

13-7114,    Lesane        seeks   to       appeal     the    district       court’s        order

denying his motion for a certificate of appealability and his

motion to alter or amend the district court’s judgment denying

his § 2255 motion.          See Fed. R. Civ. P. 59(e).

            These        orders     are     not      appealable       unless    a     circuit

justice    or    judge     issues      a   certificate        of   appealability.                28

U.S.C. § 2253(c)(1)(B) (2006); Reid v. Angelone, 369 F.3d 363,

369 (4th Cir. 2004).              A certificate of appealability will not

issue     absent     “a    substantial          showing       of     the     denial        of     a

constitutional right.”            28 U.S.C. § 2253(c)(2) (2006).                    When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating            that    reasonable      jurists        would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El        v.   Cockrell,      537    U.S.     322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the motion states a




                                                3
debatable claim of the denial of a constitutional right.                 Slack,

529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Lesane has not made the requisite showing.                Accordingly, we

deny certificates of appealability and dismiss the appeals of

the orders denying Lesane’s § 2255 motion, Rule 59(e) motion,

and motion for a certificate of appealability.

            In Case No. 12-8158, Lesane also seeks to appeal the

district court’s order denying his second Fed. R. Crim. P. 33

motion.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm the order denying Lesane’s second

Rule 33 motion for the reasons stated by the district court.

United    States   v.    Lesane,   Nos.     3:08-cr-00185-REP-1;       3:10-cv-

00109-REP (E.D. Va. Dec. 13, 2012).

            We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented    in    the   materials

before    this   court   and   argument   would   not    aid   the    decisional

process.

                                            No. 12-8158 DISMISSED IN PART;
                                                          AFFIRMED IN PART
                                                     No. 13-7114 DISMISSED




                                      4